Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6, 12-14, 16-17, 19, 32-34, 38, 40, 42-43 and 46-47 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 103
 
The rejection of claims 1, 6, 12-14, 17, 32-33, 38, 40, 42-43 and 46 under 35 U.S.C. 103 as being unpatentable over Schmittgen et al. (WO2015/002956A1) in view of Frieshtat et al. (WO2016201220A1) and Stemmer et al. (WO2017/194499A1), is withdrawn in response to Applicant’s amendment to the claims to recite wherein the exosomes are derived from brown or beige adipocyte cells.  Additionally, Applicants have provided experimental data demonstrating that exosomes isolated from brown and beige adipocytes preferentially target the liver in vivo, and are useful for delivering nucleic acid to the liver.
The rejection of claims 19 and 47 under 35 U.S.C. 103 as being unpatentable over Schmittgen et al. (WO2015/002956A1) in view of Frieshtat et al. & and Stemmer et al., Furch et al. (WO2016/174250A1), and Rajeev et al. (2015), and the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Schmittgen et al. (WO2015/002956A1) in view of Frieshtat et al. & and Stemmer et al., in view of Zhang et al. (US2016/0153005A1), are withdrawn in response to Applicant’s amendment to the claims to limit the claims wherein the liver-specific delivery system comprises wherein the exosome is isolated from brown or beige adipocytes.  The prior art does not teach wherein exosomes isolated from brown or beige adipocytes preferentially target the liver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699